Citation Nr: 0212701	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an increased rating left pleural 
adhesions, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 until 
February 1976.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an August 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan, which increased the 
noncompensable evaluation assigned for the veteran's service-
connected lung disability to 10 percent, effective October 
1998.  The veteran has continued to disagree with the 
assigned rating.


REMAND

The Board notes that, in the course of the veteran's claim of 
entitlement to an increased rating for left pleural 
adhesions, the RO in January 2002 considered a claim of 
service connection for COPD.  Moreover, the Board construes 
the May 2002 informal hearing as a notice of disagreement 
with respect to the veteran's claim for service connection 
for COPD.  The evidence of record does not reflect that a 
statement of the case (SOC) has been issued in response to 
the veteran's notice of disagreement, pursuant to 38 C.F.R. § 
19.26 (2001).  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")

The Board also notes that in addition to the issuance of a 
statement of the case, further development is required with 
respect to the veteran's claim for service connection for 
COPD.  Specifically, the Board notes that, in a letter dated 
January 2001, a private physician, K.J.O, M.D.,. stated that 
the veteran's COPD disability was "worse than it otherwise 
would have been had he not suffered...severe pneumonia with 
scarring on his chest x-ray that occurred while in service."  
Given that statement, the Board finds that, in order to 
afford the veteran every consideration regarding his appeal, 
he should receive a VA pulmonary examination to determine the 
interrelationship between his COPD and his service-connected 
left pleural adhesions, or any other incident of active 
service.  While such development would normally be undertaken 
by the Board, Chairman's Memorandum 01-02-01 instructs that 
when a claim is being remanded to the RO for development 
pursuant to Manlincon, all other development should similarly 
be carried out by the RO. 

With respect to the veteran's claim of entitlement to an 
increased rating for left pleural adhesions, as that claim 
entails symptomatology which largely overlaps with that of 
the COPD claim, the Board finds that the two issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); see also Parker v. Brown, 7 Vet. App. 
116 (1994) [claims related to each other in the prescribed 
degree should not be subject to piecemeal decision-making].  
Thus, a decision as to the left pleural adhesions claim will 
be deferred until the development described below has been 
accomplished. 

For the reasons discussed above, this case is REMANDED for 
the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The veteran should be afforded a VA 
examination by a specialist in pulmonary 
disease, to ascertain the nature, 
severity, and etiology of the veteran's 
COPD.    Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The veteran's claims 
folder, including a copy of this REMAND, 
should be reviewed by the examiner prior 
to examination.  Based on review of the 
entire record and examination of the 
veteran, the examiner should:

(a)  State as precisely as possible the 
diagnoses of all disorders involving the 
veteran's pulmonary system;

(b)  State whether it is at least as 
likely as not that any currently 
diagnosed COPD is etiologically related 
to the veteran's service-connected left 
pleural adhesions or to any other 
incident of the veteran's military 
service;

(c)  State whether the veteran's COPD was 
in any manner aggravated by his service-
connected left pleural adhesions; 

(d) State whether the findings on the 
pulmonary function studies of record are 
related to the veteran's left pleural 
adhesions, his COPD, or both.

The rationale for any opinion expressed 
should be set forth.

3.  Thereafter, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the issues considered.  The 
supplemental statement of the case should 
address the issue of entitlement to 
service connection for COPD.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




